Citation Nr: 1120523	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral high frequency sensorineural hearing loss. 

2. Entitlement to service connection for a sleep disorder (diagnosed as primary insomnia).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Travel Board hearing in March 2011 before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 


FINDINGS OF FACT

1. There is persuasive medical evidence of record causally relating the Veteran's bilateral hearing loss disability to his military service. 

2. There is persuasive medical evidence of record causally relating the Veteran's sleep disorder to his military service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


2. A sleep disorder, diagnosed as primary insomnia, was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and a sleeping disorder are being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to the claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this matter on appeal.  Given the favorable outcomes, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection 

The Veteran asserts that his bilateral hearing loss and insomnia had their origin in military service.  With respect to hearing loss, he contends that he was repeatedly exposed to acoustic trauma (Howitzers, gun-fire, etc. ) while serving as a Field Artillery Crewman in Vietnam and that he has experienced hearing problems since that time.  With respect to a sleep disorder, the Veteran asserts that he developed an erratic sleeping pattern while on active duty; that he has suffered from erratic sleep patterns for nearly thirty-eight years; and that his currently diagnosed "primary insomnia" is due to service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

In addition, the law provides that, where a Veteran served ninety days or more of active service and organic diseases of the nervous system, such as hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.


Lay persons are not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Facts

In the present case, service treatment records (STRs) do not reflect any findings or complaints of sleep problems or sleep apnea.  STRs are also silent as to complaints, treatment or diagnoses relating to hearing loss or hearing problems.  No pertinent disabilities were noted on either his separation examination in September 1970, or on his Report of Medical History of the same date.  

Post-service medical records first show complaints of hearing loss in September 1985.  In this regard, a September 1985 private treatment record indicates that the Veteran reported increasing problems understanding/hearing people in group situations.  It was further noted that he experienced "some hearing loss since leaving military service where he was exposed to considerable artillery noise."  Some post-military occupational noise exposure was also noted, although described as intermittent not excessive.  The diagnostic impression was hearing loss "probably" consistent with his noise exposure history.  

An October 2007 VA treatment report shows complaints of poor sleep and insomnia.  The Veteran reported that he had not been able to sleep for more than 4 hours since leaving the military in 1970.  He stated that he never had sleeping problems prior to service, but that it was the "norm" in the military.  He reported that they would often get up in the middle of the night to shoot artillery and then go back to sleep.  The pertinent diagnosis was primary insomnia.  The examining physician therapist stated that the Veteran does, in fact, have "significant insomnia with both latency and interruption since the war, which may or may not be related to his military experience."  

A November 2007 VA treatment note again shows complaints of sleeping problems since service.  The Veteran reported a long history of problems with sleep since he was in military combat.  He stated that he used Ambien, on and off, for the last ten to fifteen years with varying success.  He currently endorsed problems with sleep initiation and sleep maintenance.  

A November 2007 letter from Dr. Reikowski, Au.D. (Doctor of Audiology), indicates that the Veteran currently suffers from moderately severe to severe sensorineural hearing loss, bilaterally.  Dr. Reikowski stated that, in his opinion, the Veteran's reported experience of noise exposure with 155 Howitzer guns fired during Vietnam "may have attributed significantly to his early onset of hearing loss."  

A November 2007 letter from Dr. Dalessandro indicates that he treated the Veteran for insomnia and hearing defects and that he "could say to a reasonable degree of medical certainty," that the Veteran's medical illnesses were directly related to his Vietnam experience.  He specified that the Veteran's inability to sleep and his hearing loss were the direct result of his duties as an artillery gunner during Vietnam.  

A November 2007 letter from Dr. Daisley indicates that he had treated the Veteran for sleep deprivation and hearing loss for the past two years.  He opined that the sleep deprivation stemmed from erratic sleep patterns that he endured during his tour of duty in Vietnam.  He further attributed the Veteran's hearing loss to his military duties as an artillery gunner.  In sum, he stated that he believed both the hearing loss and sleep deprivation were related to service.  

A February 2008 VA audiological examination report shows that the Veteran reported significant in-service noise exposure as an artillery gunner.  He also reported post-service occupational noise exposure but noted that he used hearing protection, unlike while in the military.  The pertinent diagnosis was high frequency sensorineural hearing loss, bilaterally.  The VA audiologist opined that his hearing loss was less likely than not related to noise exposure while in the military.  She based her conclusion on the fact that the entrance and separation examinations showed normal hearing bilaterally. 

In a February 2011 statement from Dr. Reikowski, he indicated that the Veteran's audiometer readings upon entrance and separation examinations were "beyond comprehension" and the results were too inconclusive (i.e., unreadable) in documentation to show the status of his hearing at that time.  He further noted that previous noise exposure "certainly" showed a basis for relating hearing loss to noise exposure while in the military.  In so finding, Dr. Reikowski considered the Veteran's MOS of field artillery crewman, and his exposure to excessive machine and gun fire.  Such exposure, he noted, certainly increased the likelihood of hearing loss.  

In support of his claim the Veteran submitted lay statements from his wife, his brothers, and his friend, R.B.  His wife reported that she first noticed her husband's hearing loss and sleeping problems upon his return from service.  She also reported that she knew the Veteran both prior to and after service, and that he did not have any insomnia or hearing problems prior to his active duty service (and only immediately thereafter).  The statements from his brothers and friend likewise indicate that the Veteran's insomnia and hearing loss symptomatology were noticeable upon his return from service in Vietnam.  His friend, who also served in the military, noted that their exposure to in-service artillery noise was significant.  

In addition to the above lay evidence, the Veteran and his wife also testified at a Travel Board hearing before the undersigned in March 2011.  The Veteran testified that he first complained of hearing problems upon separation from service, although it was not noted on his examination.  His wife testified that she also noticed his hearing loss shortly after his separation from service.  Both the Veteran and his wife stated that the hearing loss has become progressively worse since that time.  With respect to the sleep disorder, the Veteran first noted his erratic sleeping patterns during service, stating that there was never any "consistent" sleep while on active duty in Vietnam.  The poor sleeping patterns continued after service and persist until the present day.  His wife also testified that she noticed that he had problems with sleep after his separation from service.  

Analysis 

Initially, the Board notes that service connection for hearing loss on a presumptive basis cannot be established.  The Board acknowledges the Veteran's complaints of hearing loss since his discharge from service.  However, in the absence of any audiometric findings dated within the first post-service year, it is impossible for the Board to ascertain whether bilateral hearing loss manifested to a compensable degree.  Accordingly, the presumptive regulations are not for application.

Again, the first element required for a direct service connection claim is evidence of a current disability.  Here, the Veteran has been diagnosed with bilateral sensorineural hearing loss, as well as primary insomnia, by both private and VA examinations.  Thus, the first element of a service connection claim has been satisfied.  

The second element of a service connection claim requires medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury.  Here, the Veteran testified that he was exposed to noise trauma while serving as a cannoneer, assistant gunner, and field artillery crewman in Vietnam.  The Board notes that the Veteran's DD Form 214 reflects that his MOS was, in fact, field artillery crewman; a personnel record additionally shows that he served as a caonnoner, assistant gunner, and gunner with the first Howitzer section of Battery A, 1st Battalion, 92nd Artillery.  Thus, the Veteran's in-service exposure to acoustic trauma is conceded as consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).

Likewise, the Veteran contends that his erratic sleeping patterns, and resulting insomnia, first manifested during his service in Vietnam.  He testified that he was unable to maintain any kind of consistent sleep pattern due to the fact that he had to fire artillery once every few hours on any given night during his tour in Vietnam.  

In this regard, the Veteran is competent to report what he experienced during service (i.e., insomnia, irregular sleeping patterns, etc). See Layno, Espiritu, supra. Moreover, he has presented a consistent and credible account of his sleeping patterns during service.  In addition, the Veteran's wife, his siblings, and a fellow service member, have all provided statements and/or testimony attesting to the fact that the Veteran has exhibited erratic sleeping patterns and insomnia since his separation from service.  Thus, based on the foregoing, the Veteran's reports of insomnia-related symptoms in-service are conceded as being consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).  Moreover, through the Veteran's competent and credible statements regarding in-service sleeping problems, (lay) evidence of post-service continuity of the same symptomatology, and several medical nexus statements (discussed below) relating the insomnia to service, the Veteran has clearly established in-service incurrence through continuity. See Shedden, supra.  

In sum, the second element of service-connection, that of in-service incurrence, has been satisfied here.  The third and final element of a service connection claim is evidence of a nexus between the claimed in-service disease or injury and the present disability. 

With respect to hearing loss, the record contains several, private nexus statements.  For instance, in September 1985, the private audiologist concluded that the Veteran's hearing loss was "probably" consistent with his noise exposure history (i.e., military noise exposure).  In November 2007, Dr. Reikowski, Au.D. (Doctor of Audiology), also opined that the Veteran's reported experience of noise exposure with 155 Howitzer guns may have contributed significantly to his early onset of hearing loss.  Also, in November 2007, Dr. Dalessndro similarly opined that the Veteran's hearing loss was directly related to his Vietnam experiences.  In fact, he stated that such disability was the direct result of his duties as an artillery gunner during Vietnam.  And finally, in November 2007, Dr. Daisley also expressly attributed the Veteran's hearing loss to his military duties as an artillery gunner.  

Based on the foregoing, the Board concludes that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's hearing loss is related to military service.  Indeed, while several of the private examiners' opinions were speculative, at least two of the medical opinions outlined above unequivocally attribute the Veteran's hearing loss to in-service acoustic trauma.  These opinions were based on the Veteran's conceded exposure to artillery noise (Howitzers, etc) during service and his competent and credible reports of continuity of hearing loss symptomatology since service.  Accordingly, the Board assigns great probative value to these nexus opinions.  

Finally, in light of (1) the Veteran's competent and credible testimony and statements regarding in-service hearing loss symptomatology and noise exposure; (2) his family's competent testimony/statements regarding continuity of hearing loss symptomatology after service; (3) his treatment (and a corresponding nexus opinion) for hearing loss as early as 1985; and (4) the November 2007 private opinions attributing his hearing loss to service, the Board is compelled to conclude hearing loss was incurred during active service.  Accordingly, service connection for bilateral hearing loss is warranted.  

The Board acknowledges that the February 2008 VA examiner opined that the Veteran's hearing loss was not related to service.  This opinion was based solely upon the fact that the Veteran's entrance and separation examinations revealed normal hearing.  However, the "normal" hearing findings upon entrance and separation examination are of little significance in light of the Veteran's conceded in-service noise exposure and his consistent and credible accounts of hearing loss symptomatology since service (to include his documented hearing loss/treatment in September 1985).  Indeed, it does not appear that the VA examiner considered the Veteran's statements regarding continuity of symptoms, the conceded in-service acoustic trauma, or the post-service treatment for hearing loss in 1985 when rendering this opinion.  For the reasons outlined immediately above, the Board assigns very little probative value to the February 2008 VA opinion.  

Likewise, with respect to the claim for a sleep disorder, the Board concludes that the third and final element of a service connection claim (i.e., nexus) is satisfied here as well.  In addition to the Veteran's competent, consistent, and credible account of continuity of insomnia-related symptomatology since service, the record also contains several medical nexus opinions.  Indeed, in November 2007, Dr. Dalessandro stated that the Veteran's insomnia was directly related to his Vietnam experiences as an artillery gunner.  He expressed this opinion with a "reasonable degree of medical certainty."  Likewise, in November 2007, Dr. Daisley opined that the Veteran's sleep deprivation/insomnia was due to erratic sleep patterns that he developed while in the military.  Finally, while the October 2007 VA therapist did not unequivocally state that the Veteran's insomnia was due to service, she clearly indicated that his insomnia-related symptoms first manifested in-service.  Again, she stated the Veteran had been experiencing significant insomnia with latency and interruption since "the war."  Taken in conjunction with the Veteran's lay statements regarding onset and continuity of symptoms, the Board finds these medical opinions to be highly probative as to the issue of nexus.  Notably, there are no contrary opinions of record.  

Thus, in light of (1) the Veteran's competent and credible testimony and statements regarding in-service insomnia symptomatology; (2) his family's competent testimony/statements regarding continuity of sleeping problems/insomnia after service; (3) the October 2007 VA treatment note indicating that the Veteran's insomnia symptoms first manifested in-service; and (4) the November 2007 private opinions attributing his insomnia to service, the Board is compelled to conclude that a sleep disorder, diagnosed as insomnia, was incurred during active service.  Accordingly, service connection for a sleep disorder is warranted here.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for a sleep disorder is granted.  





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


